DETAILED ACTION
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Applicant’s arguments directed towards Hotaling (US 2014/0209131) in view of Katz (US 2005/0145717) and Shay Jr (US 4,427,221) failing to teach or suggest the shank including a stop portion that is configured to prevent the shank from rotating by engaging a drip tray when a nut is coupled to a second end of the shank is convincing.
Hotaling teaches a shank (704 tube) having a first end configured to be coupled to the spray nozzle (705 rinse head) to transmit the liquid to the spray nozzle. However, the combination fails to teach or suggest the inventive concept of the shank.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Karas (US 2,294,668) is directed towards a fountain glass washer.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CRISTI J TATE-SIMS whose telephone number is (571)272-1722.  The examiner can normally be reached on M-F 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Barr can be reached on 571-272-1414.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



CRISTI J. TATE-SIMS
Primary Examiner
Art Unit 1711



/CRISTI J TATE-SIMS/Primary Examiner, Art Unit 1711